Citation Nr: 0101691	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for depression, 
including fatigue and a sleep disorder due to an undiagnosed 
illness.  

2.  Entitlement to service connection for a disability 
manifested by numbness of the hands and feet.  

3.  Entitlement to service connection for tinea pedis. 

4.  Entitlement to service connection for residuals of 
frostbite. 

5.  Entitlement to an effective date prior to November 20, 
1996, for a grant of service connection for hemorrhoids. 

6.  Entitlement to an earlier effective prior to November 20, 
1996, for a grant of service connection for obstructive 
airway disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1982 to December 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Wichita, Kansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The veteran suffers from depression which was first 
manifested during his active military service.

2.  The veteran's tinea pedis was not manifested during 
service and is not otherwise related to his military service.  

3.  The veteran did not suffer cold injury during service, 
and current residuals of frostbite are not related to his 
military service.

4.  A claim for service connection for hemorrhoids was not 
filed prior to November 20, 1996.  

5.  A claim for service connection for obstructive airway 
disease was not filed prior to November 20, 1996.


CONCLUSIONS OF LAW

1.  Depression was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).  

2.  Tinea pedis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  Residuals of frostbite were not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).

4.  The criteria for entitlement to an effective date prior 
to November 20, 1996 for service connection for hemorrhoids 
have not been met.  38 U.S.C.A. § 5110 (West 1991), Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.400(b)(2) (2000). 

5.  The criteria for entitlement to an effective date prior 
to  November 20, 1996 for service connection for obstructive 
airway disease have not been met.  38 U.S.C.A. § 5110 (West 
1991), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.400(b)(2) 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. 
§ § 1110, 1131; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Compensation is available to Persian Gulf veterans for any 
chronic disability resulting from an undiagnosed illness 
manifested by one or more of a number of signs or symptoms.  
These signs or symptoms must become manifest to a degree of 
10 percent no later than December 31, 2001, and must have 
existed for at least six months or have manifested episodes 
or improvement or worsening over a six-month period in order 
to be considered chronic.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  See also VAOGCPREC 8-98.

The Board observes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance of Act of 2000 (the 
Act) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  With the exception of the issue 
dealing with disability manifested by numbness of the hands 
and feet and the claimed sleep problems and fatigue (which 
issues are further addressed in the remand section of this 
decision), the Board finds that the record as it stands shows 
substantial compliance with the assistance to the veteran 
provisions of applicable law.  It appears that with regard to 
the issues hereinafter addressed on the merits, all indicated 
examinations have been conducted and all pertinent records or 
the information contained therein has been obtained.  The 
veteran has not indicated that additional records pertinent 
to his claim exist which should be obtained in order to 
fairly decide his claim, and, there is no reasonable 
possibility that additional development in this case would 
enure to the veteran's benefit.  

A.  Depression

Service medical records do not reflect treatment for fatigue 
or depression.  However, during a separation examination in 
December 1994, the veteran indicated affirmatively in 
response to a medical history questionnaire inquiry 
concerning whether the veteran had a history of depression or 
excessive worry.  Examination at that time revealed the 
veteran's psychiatric condition to be normal.  

In December 1996, during a general medical examination, the 
veteran complained of feeling tired, of difficulty sleeping, 
and of depression.  Diagnoses included depression.  In May 
1997, during a psychiatric examination, the veteran 
complained of experiencing depression after his return from 
the Persian Gulf.  Examination revealed an Axis I diagnosis 
of major depression, currently in remission.  The examiner, 
who reportedly reviewed the claims file, indicated that the 
veteran had an episode of major depression after his return 
from the Persian Gulf while serving in Germany, that the 
veteran did not have a history of major depression prior to 
that time, that major depression tends to be recurrent, and 
that it should be expected that at some point in the future 
the veteran may expect recurrence of major depression.  

The history of depression and/or excessive worry provided by 
the veteran at the time of separation from service is 
consistent with the findings of the examiner who appears to 
have concluded that major depression was first present in 
service.  Although the veteran was not treated for a 
psychiatric disorder in service and although a separation 
examination revealed the veteran to be normal at separation, 
the veteran did report depression at the time of his 
discharge examination.  The Board finds that the evidence 
demonstrates a sufficient continuity of symptomatology to 
relate his current depression to his active military service 
on a direct incurrence basis. 

The Board notes here that the RO styled the depression issue 
to include sleep problems and fatigue.  It is not clear from 
the medical evidence whether or not these claimed symptoms 
are part and parcel of the depression or related to some 
other disorder(s).  The sleep problem and fatigue claims are 
addressed further in the remand section of this decision. 

B.  Tinea Pedis

The veteran claims that he suffers from tinea pedis that had 
its onset in service.  An undated Persian Gulf Registry 
examination reflects a diagnosis of tinea pedis.  During a VA 
examination in December 1996, the veteran indicated that he 
had Athlete's foot since service in the Persian Gulf.  
Examination revealed a scaly red rash on the sole and sides 
of both feet, and the examiner diagnosed tinea pedis.  

Service medical records, however, do not reflect the presence 
of tinea pedis.  Although the veteran stated, in a September 
1998 notice of disagreement, that he received treatment for 
tinea pedis in service, a medical history provided by the 
veteran in December 1994 reflects that the veteran denied at 
that time a history of foot trouble or skin disease.  
Furthermore, the feet and the skin were clinically evaluated 
as normal during examination at that time.  

The Board concludes, therefore, notwithstanding the 
contentions later made by the veteran in the course of this 
appeal, that he did not suffer from symptoms affecting the 
skin of the feet during service.  There is no supporting 
evidence of such disorder during service, and no such 
disorder was found on clinical examination at the time of the 
veteran's separation from service.  Further, there is no 
medical evidence in the claims file otherwise suggesting that 
the veteran's tinea pedis is etiologically related to a 
disease or injury present in service.  Because there is no 
reliable history of symptoms of tinea pedis or of a skin 
disorder of the feet in service and because there is no 
competent evidence otherwise linking the veteran's current 
disorder of the feet to service, the Board finds that there 
is no reasonable possibility that an examination for the 
purpose of ascertaining the etiology of tinea pedis would 
enure to the veteran's benefit.  All required development has 
been completed in this respect, and that evidence indicates 
that tinea pedis did not have its onset in service and is not 
otherwise etiologically related to service.  Service 
connection for tinea pedis, therefore, is not warranted.  

C.  Frostbite

The veteran seeks service connection for what he 
characterizes as frostbite of the feet.  During a December 
1996 general medical examination the veteran reported having 
experienced frostbite of the lateral feet while in Germany in 
1986.  Diagnoses included status-post frostbite, lateral, of 
both feet.  The service medical records, however, contain no 
reference to frostbite, and, as observed above, the veteran, 
in December 1994, denied a history of problems of the skin or 
feet and his skin and feet were clinically evaluated as 
normal at that time.  The Board concludes that the veteran 
did not suffer from frostbite symptoms during service.  
Without a medical opinion otherwise suggesting that frostbite 
is related to service, the Board concludes, as in the case of 
tinea pedis, that there is no reasonable possibility that 
further examination would enure to the veteran's benefit.  
Residuals of frostbite did not have their onset in service 
and are not otherwise etiologically related to service.  
Service connection for residuals of frostbite, therefore, is 
not warranted.  

II.  Earlier Effective Date

Service connection was granted in September 1997 for 
hemorrhoids and for obstructive airway disease.  The RO made 
the grant of service connection effective November 20, 1996.  

The veteran seeks an effective date earlier than that set by 
the RO.  The date of an award based upon an original claim or 
a claim to reopen a final adjudication can be no earlier than 
the date or receipt of the application for the award in 
question.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), 
(b)(2).  Although an exception allowing the effective date to 
extend back to the date of the veteran's separation from 
service exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case.  In that regard, the veteran 
contends that an earlier effective date is warranted based 
upon a claim for benefits filed in February 1995.  However, 
the February 1995 claim for benefits, which only referenced 
hearing loss, loss of circulation, and a head injury, and did 
not identify either hemorrhoids or obstructive airway disease 
as disabilities for which the veteran was seeking service 
connection.  

It appears that the RO has viewed a VA Form 21-4138 received 
from the veteran on November 20, 1996, as a claim for 
hemorrhoids and obstructive airway disease.  The RO's reason 
for such conclusion is not entirely clear, but at any rate a 
review of the claims file does not reveal any document filed 
prior to November 20, 1996, that may be construed as a claim 
for service connection for hemorrhoids or for obstructive 
airway disease.  The Board concluded that the veteran did not 
file a claim for the benefits in question prior to that date.  
As such an effective date for service connection for 
hemorrhoids or for obstructive airway disease is not 
warranted.  


ORDER

Entitlement to service connection for depression is 
warranted.  The appeal is granted to this extent. 

Entitlement to service connection for tinea pedis is not 
warranted.  Entitlement to service connection for residuals 
of frostbite is not warranted.  Entitlement to an effective 
date prior to November 20, 1996, for a grant of service 
connection for hemorrhoids is not warranted.  Entitlement to 
an effective date prior to November 20, 1996, for a grant of 
service connection for obstructive airway disease is not 
warranted.  To this extent, the appeal is denied.


REMAND

The RO styled the service connection for depression issue as 
depression to include fatigue and sleep disorder claimed as 
due to an undiagnosed illness.  For reasons set forth above, 
the Board has concluded that service connection for 
depression on a direct incurrence basis is warranted.  
However, the medical evidence of record does not appear to 
clearly address the question of whether any sleep disorder 
and fatigue are part and parcel of the depression or due to 
some other disorder.  Significantly, both fatigue and sleep 
disturbances are listed as signs and symptoms of disability 
due to undiagnosed illness under 38 C.F.R. § 3.317(b).  
Further development of the medical evidence in this regard is 
necessary to allow for equitable review of the veteran's 
claim as it pertains to sleep problems and fatigue. 

Additionally, the Board notes that neurologic signs and 
symptoms as well as cardiovascular signs and symptoms are 
listed under 38 C.F.R. § 3.317(b).  While it appears that 
medical examination has revealed no clinical evidence of 
circulatory problems with the hands and feet, it is not clear 
that the undiagnosed illness provisions of 38 U.S.C.A. § 1117 
has been fully considered.  Further development of the 
evidence as regards this issue is therefore also necessary.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
to ensure that all necessary action 
pursuant to the Veterans Claims 
Assistance Act of 2000 is accomplished. 

2.  The veteran should be afforded 
appropriate VA medical examinations with 
regard to the claims based on fatigue, 
sleep disturbance, and numbness of the 
hands and feet to determine the nature 
and etiology of any current disorders 
manifested by such symptomatology.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special studies and 
tests should be accomplished.  If the 
claimed symptoms are determined to be 
attributable to a known clinically 
diagnosed disorder, the examiners should 
so state.  If not, the examiners should 
also so state.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a separate grant of 
service connection is warranted for 
disability manifested by fatigue or sleep 
disturbance.  The RO should also consider 
the claim of disability manifested by 
numbness of the hands and feet under 38 
U.S.C.A. § 1117.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
addressing any issue which remains 
denied.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure application of all applicable laws and regulations.  
The veteran and his representative are free to submit 
additional evidence and argument in support of the issues 
addressed in this remand. 

		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

